Glennon, J.
This is an action for an absolute divorce. The defendant interposed an answer but defaulted on the trial. The uncontradicted evidence of one Ruth Stahlen and her sister Inga Haugan established the commission of the act of adultery during the month of November, 1932. According to the record, the plaintiff first learned of it during the month of August, 1940. Since the testimony of the witnesses was, not impeached or contradicted and is not incredible upon its face, we are of the opinion that the plaintiff was entitled to the entry of an interlocutory decree in his favor.
It follows, therefore, that the judgment should be reversed and an interlocutory judgment of divorce directed to be entered in favor of the plaintiff. ■
Martin, P. J., Townley and Untermyer, JJ., concur; Dore, J., dissents.
Judgment reversed and an interlocutory judgment of divorce directed to be entered in favor of the plaintiff. Settle order on notice, reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.